Citation Nr: 9928209	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  95-13 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1951 to March 1955.  
The record also indicates that the veteran had inactive 
Reserve duty from March 1955 to December 1959.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied the veteran's claim of entitlement to service 
connection for MS.

Initially, the Board notes that the veteran's claim was 
before the Board in August 1998.  At that time, it was 
remanded for further development.  Specifically, the RO was 
directed to verify any periods of Reserve duty, as reported 
by the veteran, and to incorporate any corresponding service 
medical records into the claims file.  Review of the record 
indicates that the RO complied with the Board's directives, 
as required by law.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Here, the RO contacted the veteran concerning his 
reported Reserve duty. Upon response from the veteran, the RO 
verified the veteran's service with the National Personnel 
Records Center (NPRC) and requested any corresponding service 
medical records.  NPRC informed the RO that all available 
service medical records had been provided to the RO in June 
1994.


FINDING OF FACT

The medical evidence of record supports a finding that MS was 
present during service.



CONCLUSION OF LAW

MS was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303(d), 3.307(a)(3), 3.309(a) 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, we note that we have found that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, we find that he has 
presented a claim which is not implausible.  Further, after 
reviewing the record, we are satisfied that all the relevant 
facts have been fully developed and that the case is properly 
in appellate status.

I.  Pertinent Law and Regulations

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  
Service connection may be presumed where MS, a chronic 
disease, manifests itself to a degree of 10 percent or more 
within seven years from the veteran's date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1998).  
Moreover, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service, and presumptive periods are not intended 
to limit service connection to diseases so diagnosed, when 
the evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1998).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

II.  Factual Background

The evidence of record pertinent to the veteran's claim 
consists of the veteran's service medical records, private 
medical records (dated from October 1973 to September 1995), 
VA treatment records (dated from May 1992 to August 1997), 
testimony received at the veteran's RO hearing (conducted in 
October 1995), a VA examination (conducted in November 1995), 
and two medical opinions from private physicians (one 
obtained at the request of the RO and the other obtained by 
the Board).

The veteran's service medical records document repeated 
episodes of swelling and aching of the hands and feet 
throughout the summer and fall of 1953, which were diagnosed 
as allergic reactions to Penicillin.  These records also 
indicate that the veteran was treated for various colds from 
May 1954 to March 1955.  The veteran complained of dizzy 
spells in June and July 1954, for which no diagnosis was 
recorded, and he reported tingling in his head in September 
1954.  Again, no diagnosis was recorded.  The veteran's 
separation examination (conducted in March 1955) is negative 
for any notations as to the episodes outlined above and for 
any pertinent abnormalities and diagnoses.

The veteran's private medical records reflect a diagnosis of 
possible MS in October 1973.  At that time, it was noted that 
the veteran reported having burning and numbness in his legs 
and hands.  The veteran stated that approximately five years 
before, he had begun to notice some numbness in the region of 
his left shoulder and left hand.  He had continued to notice 
this numbness, as well as a tight feeling in his left 
shoulder, with worsening numbness when he extended his neck.  
The veteran also stated that for two to three years prior, he 
had begun noticing some dimness of his vision in the left 
eye, which was made worse with exercise, excitement, or 
anger.  Also for two to three years prior, the veteran had 
had some numbness in his right hand, with pins and needles 
and burning in his feet for the past four to five years.  The 
veteran continued to complain of numbness, burning, tingling, 
and dimmed vision, and he was diagnosed with a chronic and 
progressive form of MS in March 1984.

The veteran's VA treatment records dated from February 1993 
to August 1994 reflect treatment for MS, including 
prescription refills.  It was noted that the veteran was 
diagnosed with MS in 1984.

Correspondence from the veteran's private physician (dated in 
September 1995 and introduced into the record at the 
veteran's RO hearing in October 1995) reflects the veteran's 
history of care with this physician since 1973.  It also 
reflects the physician's opinion that in all likelihood the 
veteran's in-service episodes of dizziness, loss of 
equilibrium, and tingling of his head were the beginning of 
the veteran's MS, which surfaced in subsequent years.

At his RO hearing, the veteran testified that he first had 
symptoms related to MS in 1954.  (Transcript (T.) at 1).  The 
veteran's spouse testified that she and the veteran were 
married in 1954 and that shortly after that, she noticed that 
the veteran complained of headaches and a tingling sensation 
in his head.  (T. at 4).  She stated that the veteran told 
her that it felt like a feather was tickling his scalp.  Id.  
This drove the veteran crazy, and he could not sleep.  Id.  
The veteran's spouse was pretty sure that the veteran had 
seen a doctor about this within 10 years after his separation 
from service.  Id.  The veteran then confirmed this 
recollection.  (T. at 4-5).  The veteran also reported a 
possible diagnosis of MS in 1969.  (T. at 6).

The November 1995 VA examination reflects the veteran's 
service history of having experienced dizziness, loss of 
equilibrium, tingling in his head, and intermittent weakness 
in the left lower extremity while in the Navy.  It also 
reflects the veteran's post-service medical history of having 
been provisionally diagnosed with MS in 1973.  This diagnosis 
was confirmed in 1988.  The diagnosis was MS, and it was 
noted that the veteran was a candidate for aide attendant and 
housebound service, if he so requested.

An April 1996 opinion from a private physician (requested by 
the RO) indicates that the symptoms of dizzy spells and 
tingling in the head, reported by the veteran in service, 
were very nonspecific and did not necessarily convey the 
onset of MS at that time.  The examiner felt that a 
relationship between these symptoms reported in service with 
MS was very speculative.

VA treatment records dated in 1997 reflect the diagnosis of 
peripheral neuropathy and question the diagnosis of MS, as MS 
is apt to be most confined to the central nervous system and 
expressed by myelin losses.  It was noted that current 
findings were most marked in the distal portion of the body 
(the lower limbs) and that losses were almost exclusively 
axonal.

The August 1999 independent medical opinion (obtained at the 
Board's request) reflects the physician's opinion (as a 
board-certified neurologist) that it was more likely than not 
that the veteran's complaint of intense head tingling was a 
manifestation of MS.  The physician found the veteran's 
episodes of dizziness to be non-specific and too speculative 
to associate with MS, but he stated his belief that the 
veteran's head tingling was a manifestation of MS.  The 
physician noted the evidence which was pertinent to his 
opinion and quoted from several textbooks to support his 
opinion.

III.  Analysis

Upon review of the record, the Board finds there to be an 
approximate balance of positive and negative evidence 
regarding the issue of whether the veteran's MS was incurred 
in service or within the seven-year presumptive period.  As 
such, the benefit of the doubt is given to the veteran in 
this instance, and entitlement to service connection for MS 
is established.

Initially, the Board notes the clinical evidence of record 
which weighs against the veteran's claim for service 
connection.  In this instance, the record does not reflect 
even a provisional diagnosis of MS until October 1973, 
approximately 18 years after the veteran's separation from 
service and more than 11 years after the presumptive period 
provided for by VA regulation.  The record also contains the 
April 1996 opinion from a private physician (requested by the 
RO) indicating that the veteran's in-service symptoms of 
dizzy spells and tingling in the head were very nonspecific 
and did not necessarily convey the onset of MS.  The 
physician also noted that it was very speculative to draw a 
relationship between these symptoms and the veteran's MS.  
Further, VA treatment records dated in 1997 actually question 
the historical diagnosis of MS, suggesting instead that the 
veteran has peripheral neuropathy.

As to the clinical evidence of record which supports a grant 
of service connection, the Board notes the September 1995 
correspondence from the veteran's private physician, in which 
the physician referenced the long history of care given to 
the veteran (from 1973) and stated his belief that the 
veteran's in-service episodes of dizziness, loss of 
equilibrium, and tingling of the head were in all likelihood 
the beginning of the veteran's MS that surfaced in subsequent 
years.  The Board also notes the August 1999 independent 
medical opinion, which reflects the physician's opinion (as a 
board-certified neurologist) that it was more likely than not 
that the veteran's complaint of intense head tingling was a 
manifestation of MS.  As to this opinion, the Board stresses 
the independent nature of the physician and the recitation of 
evidence relied upon and the textbooks referenced by the 
physician in forming his opinion.  Further, the Board finds 
more clinical diagnoses of MS to be of record than any other 
disorder, including peripheral neuropathy.

In practical effect, then, as outlined above, there is an 
approximate balance of evidence for and against the veteran's 
claim for service connection for MS.  As such, the evidence 
of record is in equipoise, and the Board must apply the 
doctrine of reasonable doubt in this instance.  See 
38 U.S.C.A. § 5107(b).  The veteran's claim is granted.


ORDER

Service connection for MS is granted.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

